Case: 13-10089    Date Filed: 09/12/2013   Page: 1 of 3


                                                          [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-10089
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 0:12-cv-60714-KMW



STEVE AUSTIN, JR.,

                                                       Petitioner - Appellant,

                                    versus

FEDERAL BUREAU OF PRISONS,
Designation & Sentencing Center,

                                                       Respondent - Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (September 12, 2013)

Before DUBINA, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:
              Case: 13-10089     Date Filed: 09/12/2013    Page: 2 of 3


      Steve Austin, Jr., appeals the district court’s dismissal of his 28 U.S.C.

§ 2241 petition for failure to exhaust administrative remedies. After thorough

review, we affirm.

      In 2011, while he was on federal supervised release, Austin was convicted in

Florida state court of burglary and grand theft. A federal district court revoked his

supervised release and sentenced him to a term of federal imprisonment

consecutive to his state sentence. In 2012, while still serving his state sentence,

Austin filed a § 2241 petition alleging that his federal sentence began when he was

temporarily transferred to federal custody for supervised release revocation

proceedings and, consequently, he was entitled to credit against his federal

sentence for time spent in state custody. The district court found Austin failed to

exhaust his administrative remedies and dismissed the petition without prejudice.

This is Austin’s appeal.

      “We review de novo the district court’s denial of habeas relief under

§ 2241.” Skinner v. Wiley, 355 F.3d 1293, 1294 (11th Cir. 2004). Prisoners

seeking § 2241 relief must exhaust their administrative remedies. Id. at 1295. A

prisoner may “seek formal review of an issue relating to any aspect of his/her own

confinement,” including credit due for time served, under the BOP’s

Administrative Remedy Program. 28 C.F.R. § 542.10(a); see also United States v.

Lucas, 898 F.2d 1554, 1555-56 (11th Cir. 1990).


                                          2
                Case: 13-10089        Date Filed: 09/12/2013       Page: 3 of 3


       Austin concedes that he did not exhaust his administrative remedies before

filing his § 2241 petition but argues he should be excused from pursuing them.

Because he was in state custody and the BOP’s administrative process is

unavailable to “inmates confined in . . . non-federal facilities,” Austin did not seek

redress through the BOP’s process. 1 See 28 C.F.R. § 542.10(b). Austin urges that

he should be excused from the exhaustion requirement, but we lack authority to

excuse him because the requirement is jurisdictional. See Gonzalez v. United

States, 959 F.2d 211, 212 (11th Cir. 1992). The district court therefore correctly

dismissed Austin’s § 2241 petition.

       AFFIRMED.




1
 It appears that Austin is now in federal custody serving his federal sentence. He is therefore
now free to seek redress under the BOP’s administrative process.
                                                3